                     Case 4:20-cv-05640-YGR Document 615 Filed 05/09/21 Page 1 of 3


            1    THEODORE J. BOUTROUS JR., SBN 132099         MARK A. PERRY, SBN 212532
                 tboutrous@gibsondunn.com                     mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                 CYNTHIA E. RICHMAN (D.C. Bar No.
                 rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                crichman@gibsondunn.com
                 dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                1050 Connecticut Avenue, N.W.
                 jsrinivasan@gibsondunn.com                   Washington, DC 20036-5306
            5    JASON C. LO, SBN 219030                      Telephone: 202.955.8500
                 jlo@gibsondunn.com                           Facsimile: 202.467.0539
            6    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue Los Angeles, CA       ETHAN D. DETTMER, SBN 196046
            7    90071-3197 Telephone: 213.229.7000           edettmer@gibsondunn.com
                 Facsimile: 213.229.7520                      GIBSON, DUNN & CRUTCHER LLP
            8                                                 555 Mission Street
                 VERONICA S. MOYÉ (Texas Bar No.              San Francisco, CA 94105-0921
            9    24000092; pro hac vice)                      Telephone: 415.393.8200
                 vmoyé@gibsondunn.com                         Facsimile: 415.393.8306
           10    GIBSON, DUNN & CRUTCHER LLP
                 2100 McKinney Avenue, Suite 1100
           11    Dallas, TX 75201
                 Telephone: 214.698.3100
           12    Facsimile: 214.571.2900
           13    Attorneys for Defendant, APPLE INC.
           14

           15                                   UNITED STATES DISTRICT COURT
           16                              NORTHERN DISTRICT OF CALIFORNIA
           17

           18    EPIC GAMES, INC.,                             CASE NO. 20-CV-05640-YGR

           19                     Plaintiffs,

           20         v.                                      NOTICE RE SAMSUNG REQUEST TO
                                                              SEAL MAY 4, 2021 TRIAL TRANSCRIPT
           21    APPLE INC.,
                                                              The Honorable Yvonne Gonzalez Rogers
           22                     Defendant.

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                               NOTICE RE SAMSUNG REQUEST TO SEAL MAY 4, 2021 TRIAL TRANSCRIPT
                                                  CASE NO. 20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 615 Filed 05/09/21 Page 2 of 3


            1    TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2           PLEASE TAKE NOTICE that the parties have conferred regarding sealing the May 4, 2021
            3    trial transcript, as directed by the Court, and have also communicated with Samsung on the same
            4    topic. The parties and Samsung hereby submit different proposals for sealing:
            5           Epic does not object to the redactions proposed by Apple or Samsung.
            6           Apple proposes sealing:
            7               •   the specific numerals referenced at page 203, lines 16, 20, and 21; page 205, line 16;
            8                   and page 211, line 18;
            9               •   following the comma in page 209, line 13 through line 16;
           10               •   page 209, lines 21-22 in their entirety;
           11               •   following “that” in page 210, line 5 through line 7; and
           12               •   page 211, line 8 in its entirety.
           13           Samsung proposes sealing:
           14               •   the specific numerals referenced at page 203, lines 1, 16, 20, and 21; page 205, line
           15                   16; and page 211, line 18;
           16               •   page 203, line 18 in its entirety;
           17               •   following the comma in page 204, line 25 through line 2;
           18               •   following the comma in page 205, line 3 through line 4;
           19               •   following the comma in page 209, line 13 through line 16;
           20               •   page 209, lines 18-22 in their entirety;
           21               •   following “that” in page 210, line 5 through line 7;
           22               •   following the comma in page 211, line 5 through line 9; and
           23               •   following “disclosed” in page 211, line 10 until “correct” in line 11.
           24    Attached as Exhibit A is the related correspondence between counsel for Samsung and counsel for
           25    Apple on this issue.
           26

           27

           28

Gibson, Dunn &                                                       1
Crutcher LLP
                                NOTICE RE SAMSUNG REQUEST TO SEAL MAY 4, 2021 TRIAL TRANSCRIPT
                                                   CASE NO. 20-CV-05640-YGR
                     Case 4:20-cv-05640-YGR Document 615 Filed 05/09/21 Page 3 of 3


            1
                                                     Respectfully submitted,
            2

            3    DATED: May 9, 2021                  GIBSON, DUNN & CRUTCHER LLP

            4

            5                                        By:         /s/ Ethan Dettmer
                                                                     Ethan Dettmer
            6
                                                     Attorneys for Defendant Apple Inc.
            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                             2
Crutcher LLP
                            NOTICE RE SAMSUNG REQUEST TO SEAL MAY 4, 2021 TRIAL TRANSCRIPT
                                               CASE NO. 20-CV-05640-YGR
